            Case 1:18-cv-00461-SAG Document 39-2 Filed 10/25/19 Page 1 of 10
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                         IN THE UNITED STATES DISTRICT COURT

   2                                 FOR THE DISTRICT OF MARYLAND

   3

   4      JEFF HULBERT, et al.,

   5                             Plaintiffs

   6                vs.                                                 Civil Action No.

   7      SGT. BRIAN T. POPE, et al.,                                   1:18-CV-02317 GLR

   8                             Defendants

   9      _____________________________/

 10

 11                              The deposition of LAKESHIA URICA WESBY was

 12       held on Monday, October 21, 2019, commencing at 10:21

 13       a.m., at the Law Offices of Hansel Law P.C., 2514 North

 14       Charles Street, Baltimore, Maryland 21218,

 15       before R. Dwayne Harrison, a Notary Public.

 16

 17

 18

 19

 20
                                                                                           Exhibit A
 21       REPORTED BY: R. Dwayne Harrison


CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                  Page: 1
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
            Case 1:18-cv-00461-SAG Document 39-2 Filed 10/25/19 Page 2 of 10
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                A            Yes.

   2                Q            So just to be clear, there are certainly

   3      occasions in your experience where the staff of elected

   4      or appointed officials calls to say to you that there

   5      are people on or near Lawyers Mall that the elected or

   6      appointed official would not like to interact with and

   7      they want help avoiding that interaction and then you

   8      pass that on; is that right?

   9                             MR. FREDRICKSON:                Objection.

 10                              MR. MCFARLAND:              Objection.

 11                 Q            I'm sorry.           Is that right?

 12                 A            Yes.

 13                 Q            Okay.       And are those calls -- just now

 14       talking about during session, most of those are during

 15       session, I'm guessing?

 16                              Are those -- how often are they, once a

 17       day, once a week?                  What would you estimate?

 18                 A            I can't really answer because they would be

 19       random.

 20                 Q            Yeah, sure.

 21                 A            I don't -- I can't say once a week or...

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 34
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
            Case 1:18-cv-00461-SAG Document 39-2 Filed 10/25/19 Page 3 of 10
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                A            Yes.

   2                Q            Okay.       And those calls from the governor's

   3      mansion, who are they on behalf of?                                Governor's

   4      mansion -- the governor is writing the name, so I don't

   5      know, but who are they on behalf of?

   6                             MR. FREDRICKSON:                Objection.              Go ahead.

   7                A            They're usually from -- they're usually on

   8      behalf of his staff or it could be the mansion, the

   9      governor's mansion.

 10                 Q            But when they call -- and we're now talking

 11       about this group of calls where elected or appointed

 12       officials call because they don't want to have to

 13       interact with people on or near Lawyers Mall, when you

 14       receive those calls from the governor's mansion, are

 15       those about the governor or lieutenant governor or both

 16       or other elected or appointed officials?

 17                              MR. FREDRICKSON:                Objection.

 18                              MR. MCFARLAND:              Objection.

 19                 A            It could be both.

 20                 Q            Okay.       And certainly during your career

 21       you've gotten those calls about both; is that right?

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 37
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
            Case 1:18-cv-00461-SAG Document 39-2 Filed 10/25/19 Page 4 of 10
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                A            Yes.

   2                Q            All right.           I think you told me about twice

   3      a month; is that right?

   4                A            Yes.

   5                Q            All right.           So then when those calls come

   6      in, once you ascertain that's the nature of the call,

   7      you forward it to the sergeant; am I right?

   8                A            Yes.

   9                Q            And you've told me you never got a call

 10       like that from the public.                         It's always by or on behalf

 11       elected or appointed officials?

 12                 A            Yes.

 13                 Q            And when those calls come in and you

 14       forward them then to the sergeant, but do you have any

 15       more to do with them after that?

 16                 A            No.      Usually the sergeant can come up and

 17       he may say send whoever, whoever our mobile unit is.

 18                 Q            And then is it your responsibility to

 19       communicate with the mobile unit or does the sergeant

 20       do that directly or does it sometimes happen that it's

 21       both?

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 48
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
            Case 1:18-cv-00461-SAG Document 39-2 Filed 10/25/19 Page 5 of 10
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                Q            Now, the --okay.                When these types of calls

   2      come in, you said you then interact with the sergeant

   3      in the way you've described and I'll just adopt that,

   4      and then sometimes it's you and sometimes it's the

   5      sergeant who communicates direction to other officers.

   6                             Do I have that correct?

   7                A            Yes.

   8                Q            And when it is you, I'm guessing, based on

   9      a lot of years of experience, that you just communicate

 10       whatever the sergeant tells you to do; is that fair?

 11                 A            Yes.

 12                 Q            So the sergeant might say to you, for

 13       instance, you know, have somebody go move those people

 14       to another area and you just communicate that to the

 15       officer in the field; is that right?

 16                 A            Yes.

 17                 Q            Okay.       And that kind of direction certainly

 18       you've received before, right?

 19                 A            Yes.

 20                 Q            All right.           And you've received that after

 21       one of these types of calls we're talking about

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 52
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
            Case 1:18-cv-00461-SAG Document 39-2 Filed 10/25/19 Page 6 of 10
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1      to me by other folks who thought -- and they may or may

   2      not be right, but they thought -- I'll tell you what

   3      they thought and then I'm going to ask you if you agree

   4      if I'm right, if my understanding is correct.

   5                             Other folks I have talked to have said to

   6      me that they thought governor's mansion meant somebody

   7      who works for the Maryland State Police who is likely

   8      in or involved in some way with executive protection

   9      call from the governor's mansion.

 10                              Is that your understanding?

 11                 A            That's true.

 12                 Q            All right.           And as the person who -- I

 13       think as you've described it, you're kind of on the

 14       front lines of receiving these calls 40 hours a week,

 15       right?

 16                 A            Yes.

 17                 Q            And so when a person called, you knew it

 18       was somebody who worked for the Maryland State Police

 19       in executive protection; is that right?

 20                 A            Yes.

 21                 Q            And I'm guessing that you get to know those

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 60
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
            Case 1:18-cv-00461-SAG Document 39-2 Filed 10/25/19 Page 7 of 10
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1      just a second.

   2                             [Recording was played off the record.]

   3      BY MR. HANSEL:

   4                Q            Ma'am, we're back on the record.

   5                             When I was off, I played for you twice the

   6      recording of the phone call.                           I'm going to play it

   7      third time now on the record and I think you told me

   8      you had a fair chance to hear it the two times and were

   9      comfortable to answer questions, but I'm going to play

 10       it once more just to make certain.

 11                              Is that all fair and accurate?

 12                 A            Okay.

 13                              [Recording played once again.]

 14                 Q            Did you hear it there?                    We just played it

 15       on the record.

 16                 A            Yes.

 17                 Q            All right.           Good.

 18                              Now, earlier we talked about these calls

 19       that you occasionally get from or on behalf of elected

 20       officials with requests to -- because they don't want

 21       to interact with people on or near Lawyers Mall to move

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 66
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
            Case 1:18-cv-00461-SAG Document 39-2 Filed 10/25/19 Page 8 of 10
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1      them or otherwise facilitate the appointed or elected

   2      official not interacting with the people.

   3                             MR. FREDRICKSON:                Object to the form of the

   4      question.

   5                Q            We talked about that earlier, right?

   6                A            Uh-huh.

   7                Q            Is that a yes?

   8                A            Yes.

   9                Q            Okay, great.             You're doing good.

 10                              When you got this call, is that how you

 11       interpreted this call, in that category?

 12                              MR. FREDRICKSON:                Objection.

 13                 A            Yes.

 14                 Q            And there are -- because you get -- and

 15       this is the type of call that you got before or -- that

 16       you'd gotten before, is that fair, with some frequency?

 17                 A            Yes.

 18                 Q            And do you recall how many times a call

 19       like this has come in by or on behalf of the lieutenant

 20       governor?

 21                              Was he more often than other elected

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 67
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
            Case 1:18-cv-00461-SAG Document 39-2 Filed 10/25/19 Page 9 of 10
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1      officials, less often or about the same?

   2                A            That's very rare.

   3                Q            Okay.       All right.           Now, the -- but it

   4      certainly has happened before.

   5                             When you say it's very rare, it's happened

   6      before?

   7                A            Yeah, it's happened before, but I can't

   8      recall.

   9                Q            In other words, over 19 years, you can't

 10       sit here and tell me every time somebody by or on

 11       behalf of the lieutenant governor has called and asked

 12       you to move people from Lawyers Mall that he doesn't

 13       want to interact with, but it's happened other times?

 14                 A            It has happened -- it has happened before.

 15                 Q            Okay.       All right.           Fair enough.                  I

 16       understand.

 17                              Now -- and obviously -- you say it's

 18       happened before.                  Obviously, that's what this call was

 19       about too?

 20                 A            Yes.

 21                 Q            And you understood when you got the call;

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 68
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-2 Filed 10/25/19 Page 10 of 10
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1      is that right?

   2                A            Yes.

   3                Q            Okay.       And I ask you that because the call

   4      is brief and somebody who didn't have your training and

   5      experience to understand the call after 19 years of

   6      having heard these calls, might have other

   7      interpretations of it.                      But you've told me this was one

   8      of the type of calls we're talking about, right?

   9                A            Yes.

 10                              MR. FREDRICKSON:                Objection.

 11                 Q            And you have developed -- you know how to

 12       recognize it based on how you've interacted with these

 13       people in the governor's mansion over a long period of

 14       time, is that --

 15                              MR. FREDRICKSON:                Object to the form.

 16                              MR. MCFARLAND:              Objection.

 17       BY MR. HANSEL:

 18                 Q            Is that right?

 19                 A            Yeah.

 20                 Q            Now, when this call came in, I think you

 21       told me your usual approach would be to forward it to a

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 69
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
